DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 of US Application No. 17/007,873, filed on 31 August 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 12 February 2021 and 27 May 2022 (4) have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “registering at least one pair of segments from the two or more mapstreams to generate a frame graph”, “dividing the frame graph into road segments to generate a pose graph including poses and corresponding pose links corresponding to a position of an autonomous machine within each of the road segments”, “fusing data from the two or more mapstreams based at least in part on the pose graph to generate a fused map”, and “transmitting the fused map to a vehicle for performing one or more operations based at least in part on the fused map”. The limitation “to generate a frame graph”, given its broadest reasonable interpretation, is an intended use of the registered pair of segments but does not require actually generating the frame graph. Subsequently, the limitation “dividing the frame graph” performs an action on the frame graph that has not yet been generated. Similarly, the limitation “to generate a pose graph”, given its broadest reasonable interpretation, is an intended use of the claimed divided frame graph but does not require actually creating the pose graph. Subsequently, fusing data is based on the pose graph, which has not been created in the claim. Similarly, the limitation “to generate a fused map”, given its broadest reasonable interpretation is an intended use of the pose graph but does not require actually generating the fused map. Subsequently, transmitting the fused map performs an action on the fused map that has not yet been generated. Therefore, the claim is indefinite. Claims 7 and 19 recites similar limitations and are indefinite for the same reasons. Claims 2-6, 8-18, and 20-25 are indefinite because they depend from an indefinite claim.
Claim 5 recites “wherein the plurality of mapstreams are generated by a plurality of vehicles”. Claim 5 depends from claim 1, which is a method claim. However, the term “are generated” is not an active positive method step. Therefore, it is unclear what method/process applicant is intending to encompass. Examiner suggests amending the claim to recite – generating the mapstreams by a plurality of vehicles –. Claim 23 recites substantially similar limitations and is indefinite for the same reason.  
Claim 11 recites “executing one or more optimization algorithms on the pose graph to generate an updated pose graph, wherein the generating the second map data representative of the fused map is based at least in part on the updated pose graph”. The limitation “to generate an updated pose graph”, given its broadest reasonable interpretation, is an intended use of executed optimization algorithm but does not require actually generating the updated pose graph. Subsequently, the limitation “generating the second map data” performs an action using the updated pose graph that has not yet been generated. Therefore, the claim is indefinite.
Claim 12 recites “wherein the data representative of the sensor data, the perception outputs, and the trajectory information is pre-processed by a respective vehicle that generated the data to minimize an amount of the data”. Claim 12 depends from claim 7, which is a method claim. However, the terms “is pre-processed” and “to minimize” are not an active positive method steps. Therefore, it is unclear what method/process applicant is intending to encompass.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 25 recites “wherein the system is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine;Page 143 of 145Non-provisional ApplicationSHB Matter No.: 41651.344424 NVIDIA Matter No.: 19-RE-0321US02 a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources” which, given its broadest reasonable interpretation, is merely an intended use of the claimed system but does not further limit the system of Claim 19 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining segments of two or more of the mapstreams that are within a threshold distance to each other” (i.e., mental observation), “registering at least one pair of segments from the two or more mapstreams to generate a frame graph” (i.e., mental observation performed with assistance of pen and paper), “dividing the frame graph into road segments to generate a pose graph including poses and corresponding pose links corresponding to a position of an autonomous machine within each of the road segments (i.e., mental observation performed with assistance of pen and paper)” and “fusing data from the two or more mapstreams based at least in part on the pose graph to generate a fused map” (i.e., mental observation performed with assistance of pen and paper).  Independent claim 19 recites substantially similar limitations.  Independent claim 7 recites “converting the data to first map data representative of a plurality of individual maps each corresponding to a drive of the plurality of drives” (i.e., mental observation performed with assistance of pen and paper), “registering, based at least in part on the trajectory information, a first segment of a first individual map of the plurality of individual maps to a second segment of a second individual map of the plurality of individual maps to generate a frame graph” (i.e., mental observation performed with assistance of pen and paper), “assigning poses from the frame graph to road segments to generate a pose graph” (i.e., mental observation performed with assistance of pen and paper) and “based at least in part on the pose graph, generating second map data representative of a fused map corresponding to the first individual map and the second individual map, the fused map including the road segments” (i.e., mental observation performed with assistance of pen and paper). These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 7 and 19 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 7, and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “receiving a plurality of mapstreams corresponding to a plurality of drives” and “transmitting the fused map to a vehicle for performing one or more operations based at least in part on the fused map”. Claim 19 recites substantially similar limitations. Data gathering and data outputting are both insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Receiving mapstreams is data gathering. Transmitting the fused map is data outputting. The limitation “for performing one or more operations” is an intended use of the fused map and not an actual use or application of the fused map. This limitation does not apply or used the judicial exceptions in some other meaningful way beyond generally linking the use to a particular technological environment. Therefore, these limitations do not integrate the judicial exception into a practical application. Claim 19 also recites “one or more processors; and one or more memory devices storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to execute operations comprising”.   The claim recites the “one or more processors” at a high level.  The processor and memory is merely a computer used as a tool to perform the abstract idea. Therefore, these limitations do not integrate the judicial exception into a practical application.
Claim 7 recites “receiving, from each drive of a plurality of drives, data representative of sensor data, perception outputs from one or more deep neural networks (DNNs), and trajectory information corresponding to the drive” and “transmitting data representative of the fused map to a vehicle for performing localization for the vehicle with respect to the road segments”. Data gathering and data outputting are both insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Receiving data, perception outputs, and trajectory information is data gathering. Transmitting data representative of the fused map is data outputting. The limitation “for performing localization” is an intended use of the fused map and not an actual use or application of the fused map. This limitation does not apply or used the judicial exceptions in some other meaningful way beyond generally linking the use to a particular technological environment. Therefore, these limitations do not integrate the judicial exception into a practical application.
Based on the above, claims 1, 7, and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 7, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, transmitting and receiving data over a network are examples of generic computing functions that are not enough to amount to significantly more than the abstract idea. Receiving mapstreams (claims 1 and 19), receiving data, perception outputs, and trajectory information (claim 7), transmitting the fused map (claims 1 and 19), and transmitting data representing the fused map (claim 7) are transmitting and receiving data over a network, which is not enough to amount to significantly more than the abstract idea
Based on the above analysis, independent claims 1, 7, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Dependent claims 2-6, 8-16, and 18-25 recite additional abstract ideas and/or new additional elements, or further define previously-identified abstract ideas or additional elements, but do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch (DE 10 2013 208 521 A1).

Regarding claims 1 and 19, Rauch discloses a method and device for collective learning of a road model and teaches:
receiving a plurality of mapstreams corresponding to a plurality of drives (Trajectory data and perception data are recorded for one or more vehicles – see at least ¶ [0054]); 
determining segments of two or more of the mapstreams that are within a threshold distance to each other (Data is recorded for vehicles traveling on the same route – see at least Fig. 2 and ¶ [0054]; Associations are made primarily between trajectories that occupy the same or directly adjacent lanes in a section where an association is to be made – see at least ¶ [0098]); 
registering at least one pair of segments from the two or more mapstreams to generate a frame graph (Associations are made between trajectories – see at least ¶ [0098]; The features and properties recorded by the plurality of vehicles can be aggregated and merged to form a corresponding road model – see at least ¶ [0054]); 
dividing the frame graph into road segments to generate a pose graph including poses and corresponding pose links corresponding to a position of an autonomous machine within each of the road segments (For each trajectory, a graph is created including trajectory points that form nodes and binary edges created between nodes of neighboring trajectory points – see at least Fig. 3 and ¶ [0062]-[0065]; The binary edges describe vehicle motion using a vehicle motion model g(u, t) – see at least ¶ [0064]-[0065]; The trajectory point nodes and binary edges are a pose graph.); 
fusing data from the two or more mapstreams based at least in part on the pose graph to generate a fused map (Edges may be inserted between graph nodes of the trajectory of the first vehicle 2 and the graph nodes of the second vehicle 3 - see at least Fig. 7 and ¶ [0097]; Alternatively, objects and features recorded as perception data can be aggregated and merged based on optimally estimated trajectory points – see at least ¶ [0138); and 
transmitting the fused map to a vehicle for performing one or more operations based at least in part on the fused map (Providing a digital road map formed according to claim 8 to a vehicle – see at least claim 11; Examiner notes that “for performing one or more operations” is an intended use recitation and does not further limit the claim.).  

Regarding claims 2 and 20, Rauch further teaches:
converting the two or more mapstreams to respective maps, wherein the fusing the data from the two or more mapstreams includes fusing the data from the respective maps (Features and properties recorded by the plurality of vehicles as perception data can be aggregated and merged to form a road model – see at least ¶ [0054]).  

Regarding claims 3 and 21, Rauch further teaches:
wherein the respective maps each include two or more map layers corresponding to different sensor modalities (Perception data includes data from a camera-based lane detection system and a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]).  

Regarding claims 4 and 22, Rauch further teaches:
wherein the one or more operations include at least one of localizing the vehicle, performing path planning for the vehicle, or controlling the vehicle (High-precision maps may be used for vehicle localization and autonomous driving functions – see at least ¶ [0002]; Examiner notes that “for performing one or more operations” is an intended use recitation and does not further limit the claim.).  

Regarding claims 5 and 23, Rauch further teaches:
wherein the plurality of mapstreams are generated by a plurality of vehicles (Trajectory data and perception data are recorded for one or more vehicles – see at least ¶ [0054]).  

Regarding claims 6 and 24, Rauch further teaches:
wherein the transmitting the fused map includes transmitting a subset of the fused map corresponding to sensor modalities that the vehicle is equipped with (Features and properties recorded by the plurality of vehicles as perception data can be aggregated and merged to form a road model – see at least ¶ [0054]; Perception data includes data from a camera-based lane detection system and a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]; A section of  a road map may be provided to a vehicle – see at least claim 11).  

Regarding claim 25, Rauch further teaches:
wherein the system is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine (Perception data includes data from a camera-based lane detection system and a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]);Page 143 of 145Non-provisional ApplicationSHB Matter No.: 41651.344424 NVIDIA Matter No.: 19-RE-0321US02 a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Ferenez et al. (US 2020/0247431 A1, “Ferenez”) .

Regarding claim 7, Rauch discloses a method and device for collective learning of a road model and teaches:
receiving, from each drive of a plurality of drives, data representative of sensor data, [ ], and trajectory information corresponding to the drive (Trajectory data and perception data are recorded for one or more vehicles – see at least ¶ [0054]);
converting the data to first map data representative of a plurality of individual maps each corresponding to a drive of the plurality of drives (Trajectory data creates a trajectory for each vehicle – see at least ¶ [0054]; A trajectory is a map of the road.); 
registering, based at least in part on the trajectory information, a first segment of a first individual map of the plurality of individual maps to a second segment of a second individual map of the plurality of individual maps to generate a frame graph (Associations are made between trajectories – see at least ¶ [0098]; The features and properties recorded by the plurality of vehicles can be aggregated and merged to form a corresponding road model – see at least ¶ [0054]);
assigning poses from the frame graph to road segments to generate a pose graph (For each trajectory, a graph is created including trajectory points that form nodes and binary edges created between nodes of neighboring trajectory points – see at least Fig. 3 and ¶ [0062]-[0065]; The binary edges describe vehicle motion using a vehicle motion model g(u, t) – see at least ¶ [0064]-[0065]; The trajectory point nodes and binary edges are a pose graph.); 
based at least in part on the pose graph, generating second map data representative of a fused map corresponding to the first individual map and the second individual map, the fused map including the road segments (Edges may be inserted between graph nodes of the trajectory of the first vehicle 2 and the graph nodes of the second vehicle 3 - see at least Fig. 7 and ¶ [0097]; Alternatively, objects and features recorded as perception data can be aggregated and merged based on optimally estimated trajectory points – see at least ¶ [0138]); and 
transmitting data representative of the fused map to a vehicle for performing localization for the vehicle with respect to the road segments (Providing a digital road map formed according to claim 8 to a vehicle – see at least claim 11; High-precision maps may be used for vehicle localization and autonomous driving functions – see at least ¶ [0002]; Examiner notes that “for performing localization” is an intended use recitation and does not further limit the claim.).  

Rauch fails to teach receiving perception outputs from one or more deep neural networks (DNNs).

However, Ferenez discloses systems and methods for vehicle navigation and teaches: 
receiving perception outputs from one or more deep neural networks (DNNs) (Image analysis module 404 may implement techniques associated with a trained system, such as a deep neural network, to detect and/or label objects in an environment from which sensory information was captured and processed – see at least ¶ [0140]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for collective learning of a road model of Rauch to provide for receiving perception outputs form a DNN, as taught by Ferenez, to detect and label objects in the environment (Ferenez at ¶ [0140]; Rauch at ¶ [0059] – object identification).

Regarding claim 8, Rauch further teaches:
wherein the road segments have corresponding global locations (Any road segment will have a corresponding global location. Trajectory data is determined using a global satellite system that determines absolute position – see at least ¶ [0056]; Poses for trajectory points are determined in coordinates for the road model – see at least ¶ [0029]), and the localizing the vehicle with respect to the road segments further includes localizing the vehicle with respect to a global coordinate system (Examiner notes that “for performing localization” is an intended use recitation and does not further limit the claim. Therefore, further defining the localization also does not further limit the claim. A location hypothesis used for localization using the trajectory points – see at least ¶ [0029]).  

Regarding claim 9, Rauch further teaches:
wherein each individual map includes one or more map layers corresponding to different sensor modalities (Perception data includes data from a camera-based lane detection system and a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]).  

Regarding claim 10, Rauch further teaches:
receiving additional data corresponding to additional drives based at least in part on a quality of localization results; and updating the fused map based at least in part on the additional data (Continuously update a digital map once it has been created – see at least ¶ [0014]; Updating a digital road model in an area of the road network covered by the model that has been identified as defective by executing the digital road model supplementing method for the defective area – see at least ¶ [0030], [0126]).  

Regarding claim 11, Rauch further teaches:
executing one or more optimization algorithms on the pose graph to generate an updated pose graph (Optimization to obtain an optimal estimate of trajectories traveled or trajectory points – see at least ¶ [0102]-[0103]), wherein the generating the second map data representative of the fused map is based at least in part on the updated pose graph (Edges may be inserted between graph nodes of the trajectory of the first vehicle 2 and the graph nodes of the second vehicle 3 - see at least Fig. 7 and ¶ [0097]; Alternatively, objects and features recorded as perception data can be aggregated and merged based on optimally estimated trajectory points – see at least ¶ [0138]).  

Regarding claim 14, Rauch further teaches:
wherein the registering includes geometric registration (Associations are made primarily between trajectories that occupy the same or directly adjacent lanes in a section where an association is to be made – see at least ¶ [0098]).  

Regarding claim 15, Rauch further teaches:
assigning one or more origins to the road segment (Trajectory point xi – see at least ¶ [0079]; and Page 141 of 145Non-provisional ApplicationSHB Matter No.: 41651.344424 NVIDIA Matter No.: 19-RE-0321US02
computing transforms between the one or more origins of neighboring road segments of the road segments (covariances are determined and compared to determine if an association hypothesis is plausible – see at least ¶ [0025]); and 
encoding the transforms in the fused map (If a valid hypothesis is plausible, an edge may be inserted between graph node xi for the trajectory of the first vehicle 2 and the graph node xj of the graph for the trajectory of the second vehicle 3 – see at least Fig. 7 and ¶ [0097]); 
wherein the localizing the vehicle is based at least in part on the transforms (High-precision maps may be used for vehicle localization and autonomous driving functions – see at least ¶ [0002]).  

Regarding claim 16, Rauch further teaches:
determining to register the first segment and the second segment based at least in part on global navigation satellite system (GNSS) data corresponding to the first individual map and the second individual map (The selection of which trajectories are to be associated with one another in pairs can in particular take into account whether the trajectories correspond to a passage through the same lane or from adjacent lanes of a multi-lane stretch - ¶ [0022]; Absolute position data is determined via GNSS and represent the trajectory data – see at least ¶ [0056]).  

Regarding claim 17, Rauch further teaches:
wherein the perception outputs correspond to three-dimensional (3D) representations of detected landmarks (Perception data includes data from a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]), the detected landmarks including one or more of lane dividers, road boundaries, signs, poles, static objects, or vertical structures (Perception data may include lane markings, buildings, traffic signs, traffic lights, railway barriers – see at least ¶ [0058]).  

Regarding claim 18, Rauch further teaches:
wherein the sensor data corresponds to at least one of LiDAR data, RADAR data, or ultrasonic data (Perception data includes data from a laser-scanner based lane and peripheral development detection system – see at least ¶ [0057]).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch in view of Hasberg (US 2017/0177950 A1) .

Regarding claim 12, Rauch fails to teach but Hasberg discloses a method and device for creating a map and teaches:
wherein the data representative of the sensor data, the perception outputs, and the trajectory information is pre-processed by a respective vehicle that generated the data to minimize an amount of the data (Before environment data sets are transmitted, the data may be compressed – see at least ¶ [0033]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for collective learning of a road model of Rauch to provide for pre-processing data, as taught by Hasberg, to make the data more readily transmittable  (Hasberg at ¶ [0031]).

Regarding claim 13, Rauch fails to teach but Hasberg discloses a method and device for creating a map and teaches:
wherein the data representative of at least one of the sensor data, the perception outputs, or the trajectory information is received in a compressed format (Before environment data sets are transmitted, the data may be compressed – see at least ¶ [0033]), and the method further comprises: decompressing the data in the compressed format, wherein the converting the data to the first map data includes converting the data after the decompressing (Creating arrangement 202 creates a map form the driving environment data sets – see at least ¶ [0036]. It is inherent that compressed data must be decompressed before the data may be used).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for collective learning of a road model of Rauch to provide for compressing and decompressing data, as taught by Hasberg, to make the data more readily transmittable  (Hasberg at ¶ [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666